Case 4:19-cv-01843-KAW Document 24-2 Filed 08/23/19 Page 1 of 3

In the United States District Court
for the Northern District of California

THE CENTER FOR INVESTIGATIVE
REPORTING, et al.,
Plaintiffs,
Vv. Case No. 4:19-cv-1843 (KAW)
UNITED STATES DEPARTMENT OF

LABOR
Defendant.

mee ee ee ee ee eee” ee”

DECLARATION OF JULIE CRANE
I, Julie Crane, hereby declare and state as follows:

1. Iam employed by Applied Materials, Inc. in the role of Senior Director with
responsibility for Employee Relations and Human Resources Compliance matters. I have been
employed at Applied Materials since January 2011.

2. As part of my job, I am ultimately responsible at Applied Materials for collecting
the company’s EEO-1 information and submitting it to the government, particularly the 2016
information.

3. I am familiar with Applied Materials’ EEO-1 information as addressed in C.E.R. v.
U.S. Dep’t of Labor, CV-18-01843, N.D. California.

4, Applied Materiais does not publicly disclose significant employee demographic
information that is listed on its EEO-! forms, including its Type 2 Consolidated Reports, In
particular, Applied Materials does not publicly disclose the number of its employees in each job
category, nor the breakdown of every job category by race and gender, as the EEO-1 forms do.
Applied Materials considers this information confidential commercial information, and has not
customarily disclosed that data to the public in any way.

5. Within Applied Materials, only a few individuals who have a need to know
receive the confidential EEO-1 information. These people include the executives in charge of
human resources and legal. The vast majority of Applied Materials employees do not have
access to this information.

6. Applied Materials’ EEO-1 information contains valuable and confidential

business information concerning its labor strategy, demographics, recruiting, and allocation of
resources across its segments. Disclosing the EEO-1 information would provide its competitors

1 of 3
Case 4:19-cv-01843-KAW Document 24-2 Filed 08/23/19 Page 2 of 3

insights into its strategy, operations, recruiting, and labor costs, creating substantial competitive
harm. This would only grow over time if EEO-1 information were regularly released, as it
would allow competitors to discern shifts and strategies for the business going forward, in a
highly competitive field.

7. Applied Materials has been submitting EEO-1 forms to the government for at
least 25 years, including all years I have been at the company. I am not aware and do not believe
that any of those reports have become public or been released through a FOJA request. This
longtime practice reflects that the information is confidential and is a form of government
assurance that such information will remain generally confidential.

8. Applied Materials has only ever provided its EEO-1 reports to the government
under federal laws and regulations and with the longstanding understanding that this information
remains confidential. Applied Materials provides the government with its EEO-1 reports in
reliance on the government’s assurance of confidentiality. Specifically, Applied Materials is
aware of and relies on the instruction booklet concerning the EEO-1 Reports published by the
Equal Employment Opportunity Commission.

9, The EEOC’s instruction booklet, available at
https://www.eeoc. gov/employers/eco | survey/2007instructions.cfm, states that:

All reports and any information from individual reports are subject to the confidentiality
provisions of Section 709(e) of Title VII, and may not be made public by the EEOC prior
to the institution of any proceeding under Title VII involving the EEO-| data. Any EEOC
employee who violates this prohibition may be found guilty of a criminal misdemeanor
and could be fined or imprisoned. The confidentiality requirements allow the EEOC to
publish only aggregated data, and only in a manner that does not reveal any particular
filer’s or any individual employee’s personal information.

OFCCP will notify contractors of any Freedom of Information Act (FOIA) requests that
are made to obtain any of the data provided on the EEO-1 report, and will protect the
confidentiality of EEO-1 data to the maximum extent possible consistent with FOIA and
the Trade Secrets Act. However, should OFCCP receive FOIA requests for any EEO-1
data on filers not within its jurisdiction, OFCCP will refer the requests to the EEOC for a
response. The confidentiality provision of Section 709(e) of Title VII applies to all EEO-1
data submitted by filers that are not federal contractors, and the EEOC adheres to that
statutory provision when reviewing all requests for EEO-| data.

10. Applied Materials relies on the instruction booklet’s assurance that the
government “will protect the confidentiality of EEO-1 data to the maximum extent possible,”
both when asking its employees to disclose sensitive information about their identity, and when
submitting the data to the government.

11, It is my understanding that the Office of Federal Contract Compliance Programs

has a practice of notifying EEO-1 submitters of FOIA requests for their data, pursuant to
Department of Labor regulations, and that this is an acknowledgment that the Department of

2 of 3
Case 4:19-cv-01843-KAW Document 24-2 Filed 08/23/19 Page 3 of 3

Labor considers such reports to be confidential commercial information. By informing
contractors that that they will be given notice and will have an opportunity to object the release
of the EEO-1 reports, OFCCP provides an additional assurance that the information will be
treated as confidential and withheld to the extent permissible and appropriate under the law.

I declare under penalty of perjury pursuant to 28 U.S.C. §1746 that the foregoing is true and
accurate. Executed on this Z@ day of August, 2019.

 

3 of 3
